106 F.3d 394
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Steven A. SILVERS, Defendant-Appellant.
No. 96-7386.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 26, 1996.Decided Jan. 28, 1997.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior Judge, sitting by designation.  (CR-87-144-Y)
Steven A. Silvers, Appellant Pro Se.
Richard Charles Kay, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion for return of property.  We have reviewed the record and the district court's opinion and find no reversible error.  To the extent Appellant's claim is construed as seeking relief pursuant to Fed.R.Crim.P. 41(e), we affirm on the merits on the reasoning of the district court.  United States v. Silvers, No. CR-87-144-Y (D.Md. July 31, 1996).  To the extent Appellant's claim is construed as an action under the Federal Tort Claims Act, we affirm the district court's dismissal of the action, on the modified reasoning that the district court lacks jurisdiction to review the claim.  28 U.S.C. § 2106 (1994).  Because this appeal presents no complex or substantial issues of law, we deny Appellant's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.